     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 1 of 21 PAGEID #: 1


                     UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


DWAIN STANFORD, SHARON STANFORD,                    :

JOHN DOE, and JANE DOE                              :

PLAINTIFFS,                                         :

v.                                                  :

NORTHMONT CITY SCHOOL DISTRICT,                     : CIVIL COMPLAINT AND

and                                                 : JURY DEMAND

JAMES CHAD KALTENBACH in his official               :

capacity of Vice Principal at Northmont City        :

Schools; and                                        :

TONY THOMAS in his official capacity of             :

Superintendent of Northmont City Schools; and       :

LINDA BLUM in her official capacity as              :

Northmont City Schools School Board                 :

President; and                                      :

MICHAEL W. BARRON in his official capacity          :

as Northmont City Schools Medical Consultant,       :

and                                                 :

THE CITY OF CLAYTON, OHIO in its role of            :

employer and manager of Northmont school            :

police officers,                                    :

DEFENDANTS.                                         :



1
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 2 of 21 PAGEID #: 2




                                         COMPLAINT


        1.        This action is brought by Dwain Stanford and Sharon Stanford on behalf of

themselves and their minor children, John Doe and Jane Doe. For years the Stanfords have

pleaded with the Defendants to cease the racially motivated unfair discipline meted out by

Defendant James Chad Kaltenbach, Northmont City Schools employees, and Clayton police

officers assigned to Northmont schools. Faced with the Defendants’ continued malfeasance, the

Plaintiffs apply to this Court for relief.

         2.       The Stanfords allege violations of their constitutional and statutory rights and

seek civil remedy allowed by 42 U.S.C. §1983. “There can be no doubt that claims brought

pursuant to §1983 sound in tort. Just as common law tort actions provide redress for

interference with protected personal or property interests, §1983 provides relief for invasions

of rights protected under federal law.” City of Monterey v. Del Monte Dunes at Monterey,

Ltd., 526 U.S. 687, 119 S. Ct. 1624 (1999).

        3.        Consistent with the remedial provisions of 42 U.S.C. §1983 and 42 U.S.C. §2000,

they apply to this Court for relief which includes general and special compensatory damages,

punitive damages, and costs including reasonable attorney fees.

                                       JURISDICTION AND VENUE

         4.       Subject matter jurisdiction exists under 28 U.S.C. §§ 1331 and 1343 because this

action seeks to redress the deprivation, under color of state law, of rights secured by the United

States Constitution.

             5.   Venue is proper in the Southern District of Ohio under 28 U.S.C. § 1391(b)(1) and

(2) because each of the Defendants resides in the district and because a substantial part of the

events or omissions giving rise to the claims occurred in the district.

2
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 3 of 21 PAGEID #: 3


           6.    This Court has personal jurisdiction over Defendants because they are domiciled in

  Ohio and because the acts and omissions which give rise to this complaint occurred in Ohio.

            7.   Plaintiffs request that this court consider and adjudicate their state court claims

 against the Defendants. The judiciary’s right to assert pendent jurisdiction exists whenever there

 is a claim arising under the constitution, the laws of the United States, and treaties made, or which

 shall be made under their authority, and the relationship between that claim and the state claim

 permits conclusion that the entire action before the court comprises but one constitutional “case”.

 U.S.C.A.Const. art. 3, § 2. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 86 S. Ct. 1130,

 16 L. Ed. 2d 218 (1966).

            8.   For a federal court to retain jurisdiction of state law claims under the pendent

 jurisdiction doctrine, the federal claim must have substance sufficient to confer subject matter

 jurisdiction on the court; the state and federal claims must derive from a common nucleus of

 operative fact. If, considered without regard for their federal or state character, a plaintiff's claims

 are such that he would ordinarily be expected to try them all in one judicial proceeding, then,

 assuming substantiality of the federal issues, there is power in federal courts to hear the whole.

 U.S.C.A.Const. art. 3, § 2. Id.

            9.   Federal courts should consider and weigh in each case, and at every stage of

litigation, values of judicial economy, convenience, fairness, and comity in order to decide whether

to exercise jurisdiction over a case brought in that court involving pendent state-law claims; when

the balance of these factors indicates that a case properly belongs in state court, the federal court

should decline exercise of jurisdiction by dismissing case without prejudice. Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988).

                                               PARTIES




 3
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 4 of 21 PAGEID #: 4


       10.     Plaintiff Dwain Stanford is husband to Sharon Stanford and father of John Doe and

Jane Doe. Mr. Stanford is retired from active duty in the Air Force and employed as a civil

servant at Wright-Patterson Air Force Base, Ohio.

       11.     Plaintiff Sharon Stanford is wife to Dwain Stanford and mother of John Doe and

Jane Doe. Mrs. Stanford is a veteran of active duty and a member of the Air Force Reserves. She

is employed as a civil servant at Wright-Patterson Air Force Base, Ohio.

       12.     Plaintiff John Doe is the minor son of Dwain Stanford and Sharon Stanford. He

was enrolled at Northmont City Schools from 2009 to March 2019.

       13.     Plaintiff Jane Doe is the minor daughter of Dwain Stanford and Sharon Stanford.

She was at all relevant times described herein enrolled at Northmont City Schools.

       14.     Jane Doe and John Doe are no longer enrolled at Northmont.

       15.     Defendant Northmont City Schools is a public school district with offices at 4001

Old Salem Road, Dayton, Ohio, 45322.

       16.     Defendant James Chad Kaltenbach, also known as James Kaltenbach, also known

as Chad Kaltenbach, is a Vice Principal at Northmont High School. He is a person within the

meaning of 42 U.S.C. § 1983 and has acted under color of state law in his capacity as Vice

Principal.

       17.     Defendant Tony Thomas is Superintendent of Northmont City Schools. He is a

person within the meaning of 42 U.S.C. § 1983 and has acted under color of state law at all times

relevant to this Complaint.

       18.     Defendant Linda Blum is a 20-year member of the Board of Education of

Northmont City Schools. She is a person within the meaning of 42 U.S.C. § 1983 and has acted

under color of state law at all times relevant to this Complaint.

       19.     Defendant Michael W. Barrow, M.D. is a physician who has served as Medical

Consultant to Northmont City Schools and personal physician to Defendant Linda Blum. He is a
4
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 5 of 21 PAGEID #: 5


person within the meaning of 42 U.S.C. § 1983 and has acted under color of state law at all times

relevant to this Complaint.

                                                FACTS

        20.     Dwain Stanford and Sharon Stanford met and married while serving in our

military. In 2013 they moved to Dayton, Ohio, settling in the Northmont City Schools district.

When they came to Northmont, the Stanfords’ bi-racial children were among the few racial

minorities in the district.

        21.     Within a few years, the Stanfords noticed that the school district was becoming

more racially diverse. When they first arrived in Dayton, Dwain and Sharon’s children were

among the only ethnic minorities. The student body is now approximately 1/3 racial minority.

         22.    Despite comprising no more than 35% of the district, minority students at

Northmont receive around 70% of out-of-school suspensions and approximately 75% of

expulsions. The experience of the Stanford children is representative of Northmont’s racist

response to its rapidly integrating district.

        23.      In May 2014, the then-4th grade John Doe’s things went missing from his desk at

least twice. And at least twice, his school supplies were found in the janitor’s closet. The day

shift janitor told Dwain Stanford that he attributed this conduct to the night shift janitor and would

refer the matter to school administration. Northwood Elementary staff Rae Treherne, Faith

Barrett, and Monica Richardson were apprised of this situation via e-mail. Around that time,

John Doe began to receive punishment not commensurate with those of his peers. Weeks of

recess were taken away for minor infractions. Certain boys weren’t allowed to play basketball.

        24.      By Spring 2015, Northmont’s mistreatment of the Stanford children escalated into

physical abuse. That March, lunch aide Traci Schommer grabbed Jane Doe, who was in the 6th

grade, leaving a large dark bruise spanning the child’s upper arm. When she reported her injury

to the nurse, Traci Schommer ridiculed her in front of peers and reprimanded her for making the
5
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 6 of 21 PAGEID #: 6


report. Northmont did not notify the Stanfords about the injury. After the Stanfords learned of

the injury and began pursuing the matter, a school resource officer not involved in the incident

took special note of the Stanfords.

       25.      Officer Tom Hamlin is thought to be an associate of Traci Schommer. He is a

police officer with a regular presence at Northmont. The Stanfords will testify that Officer

Hamlin began parking his cruiser in front of their home, banging on the door when the parents

were away, and, in one incident in which he caught the Stanford parents at home, requested to

escort Jane Doe to school in his police car.

       26.     Sharon Stanford remained hopeful that each new school year would restore in her

children the love of school that she enjoyed as a child. She told them not to be disruptive, and to

at least initially defer to authority figures. She is a model civil servant, soldier, wife, and mother,

and together the Stanfords have seven children. For a while, Northmont’s aggressions seemed

survivable.

       27.     In 2016, the Stanfords were surprised to receive a summons from the local juvenile

court. A Northmont resource officer, Officer Randy Monnin, filed charges alleging that John Doe

had engaged in unlawful disorderly conduct. His purported offense? Looking like he was

contemplating running near the busses. Not running near the busses; looking as though he were

about to.

       28.     Review of footage showed that John Doe did not behave inappropriately and that

Officer Monnin was nowhere near the child and could not have observed him. The charges were

dismissed. However, John Doe, who started on a city-wide select basketball team comprised of

older children, was cut from Northmont’s program.

       29.     (This wouldn't be the last time that video footage would exonerate a Stanford

child. Jane Doe was once disciplined for leaving class and spending, according to a teacher, "half

the class" period in the bathroom. Video showed that she was gone for five minutes.)
6
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 7 of 21 PAGEID #: 7


       30.     In the course of understanding the criminal charges against his son, Dwain

Stanford consulted the Clayton Police Department and observed that the department maintained a

file, with an identifying photograph, of John Doe. He requested a copy of the file and received a

partial version of the document he saw at the police department.

       31.     After the charges against John Doe were dismissed, Dwain Stanford e-mailed

Northmont middle school principal Bill Mengerink and advised him that Officer Monnin was

continuing to target and harass John Doe. Mr. Mengerink told Dwain that he would discuss the

matter with Officer Monnin.

       32.     After Dwain complained about Officer Monnin's treatment of John Doe, Monnin

encountered John Doe ostensibly by chance at a local eatery. Officer Monnin barred the door of

the restaurant entry to trap John Doe in the vestibule. John Doe reported the incident to his father

who asked Officer Monnin about it. Initially, Officer Monnin denied harassing the boy. But

when he realized that Dwain had witnessed the incident, he admitted to the encounter.

       33.      By 2018, Jane Doe was in high school. Like humans the world over, she was

dealing with shyness about her body. Sharon Stanford noticed that her daughter’s gym grade was

suffering. Testimony and evidence will show that Jane Doe was being penalized for remaining in

jeggings during gym class. The gym teacher, Michael Hagan, had a process of allowing leggings

to be worn in class. But jeggings? That was a bridge too far.

         34.    Sharon Stanford surmised, reasonably, that this matter could be resolved with

adult awareness of a teenager's insecurity. She scheduled a conference with the Mr. Hagan and

was surprised when Vice Principal Chad Kaltenbach attended the conference, was combative, and

insisted that a doctor's note would be required before the Stanford daughter could wear jeggings

during gym. Mr. Kaltenbach's involvement with the Lycra content of a teenage girl’s gym

apparel was the first but not last of his inappropriate and unlawful interactions with the bodies of

the Stanford children.
7
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 8 of 21 PAGEID #: 8


          35.    Sharon complied with Northmont's wishes and, in early fall 2018, procured a

doctor's note on her daughter's behalf. The note said that Jane Doe was working to build a

healthy body image and ought to participate in gym class wearing whatever she chooses, so long

as it doesn't pose a distraction or threat to safety.

          36.    In an act of administrative overreach that strains comprehension, school board

administrator Linda Blum provided the note to Northmont consulting physician Michael W.

Barrow who wrote, on Northmont letterhead, a two-page, single-spaced treatise conveying his

view that the letter was forged and that a review of Jane Doe’s entire medical record was

necessary in order for him to make an informed medical opinion about her gym attire. Thereafter,

school administrators made a point of stopping by Jane Doe’s class and making a note of what she

was wearing. This treatment eventually caused the Stanford daughter to leave school and suffer

anxiety, weight loss, body image issues and other damage.

          37.    Meanwhile, John Doe’s mistreatment by Northmont continued. As 2018

unfolded, he continued to receive disproportionate out of school sanctions for minor infractions,

while white students received more forgiving treatment. John Doe, then a freshman weighing

under 150 pounds, was attacked by four Caucasian senior boys who attempted to drag him into

the bathroom (and beyond the reach of Northmont's cameras). Vice Principal James Chad

Kaltenbach declined to punish them. Dwain Stanford intervened and one of the students was

suspended for a few days. The Stanfords asked for another administrator to be assigned to

oversee their son. Northmont denied the request.

          38.    In 2017, John Doe, then in the 8th grade, asked his parents if he could transfer

from Northmont. He told his parents of curriculum known as ‘slavery day’, by which a white

teacher herded students into a Northmont classroom, where the teacher played the role of slave

master and assigned children to play either slave or overseer. The ‘slaves’, including African

American and bi-racial children, were compelled to perform humiliating tasks. Slavery was
8
    Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 9 of 21 PAGEID #: 9


likened to a game of “Simon Says”, and Dwain’s efforts to convince Northmont to overhaul its

curriculum were rebuffed by Co-Defendant Tony Thomas.

         39.   On February 19, 2019, John Doe and three other minority Northmont High School

students arrived late to school. Vice Principal James Chad Kaltenbach testified in John Doe’s

suspension appeal hearing that he received word from an employee (though this account would

change) that the boys smelled like marijuana. Mr. Kaltenbach testified that he immediately

drafted a suspension notice letter and retrieved John Doe from class. He commenced a search that

included a search of the boy’s pockets, bag, and removal of his shoes.

         40.   Vice Principal Kaltenbach grabbed John Doe’s right wrist and smelled it. He did

not detect the odor of marijuana. He grabbed the child’s left wrist and claims to have detected the

smell of marijuana. He summoned school resource officers, including Officer Hamlin, and asked

them to confirm the smell of marijuana on the child’s hand. They complied.

         41.   John Doe was suspended for eleven days, a day longer than the ten-day maximum

allowed by Ohio Revised Code Section 3313.66(c). John Doe and his parents appealed the

suspension decision to Northmont. On March 4, 2019, Northmont official Amy Sipes conducted

a so-called suspension hearing, wherein she declined to hear any facts or data to show that non-

white children are disproportionately punished by Northmont. She also refused to hear about the

harassment suffered by the Stanfords at the hands of Northmont.

         42.   John Doe was due to return to school on March 6, 2019. Northmont

superintendent Tony Thomas had, before receiving the appeal decision, through counsel conveyed

his intent to expel the boy. On the afternoon of March 5, 2019, Amy Sipes issued her decision

upholding J.S’s suspension. On March 31, 2019, a suspension appeal was filed with the

Montgomery County Court of Common Pleas. That day, a copy of the complaint was e-mailed to

Northmont’s counsel. Formal service upon Northmont was made April 4, 2019.


9
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 10 of 21 PAGEID #: 10


          43.   As of this writing, the administrative appeal of the suspension is being considered

by the Honorable Gregory F. Singer of the civil division of the Montgomery County Court of

Common Pleas.

          44.   Dwain and Sharon Stanford have made the difficult decision to split up their

household, renting an apartment in a neighboring school district where Dwain lives with John

Doe and Jane Doe. They have incurred significant expense, angst, physical and emotional stress,

and lost earnings as they endeavor to protect their children. Sharon Stanford is left tending the

family's former home and raising her two youngest children, ages two and three, without the

regular presence of their father and older siblings.

                                       CAUSES OF ACTION
           LIABILITY FOR DEPRIVATION OF RIGHTS UNDER 42 U.S.C. §1983
          45.   To establish liability under § 1983 against state officials, a plaintiff must show that

the officials, acting under color of state law, caused the deprivation of a federal right. Kentucky v.

Graham, 473 U.S. 159, 166 (1985) (citing Monroe v. Pape, 365 U.S. 167 (1961)). A § 1983 claim

demands two allegations: (1) that a person deprived the plaintiff of a federal right, constitutional

or statutory; and (2) that the person acted under color of state law when depriving the plaintiff of

the federal right. Gomez v. Toledo, 446 U.S. 635, 640 (1980). If either element is missing, then a

§ 1983 claim has not been pleaded. Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

         46.    When a § 1983 claim is alleged, the defense of qualified immunity is available to

“government officials performing discretionary functions ... insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Whether a government official

may be held liable for an allegedly unlawful action “generally turns on the objective

reasonableness of the action, assessed in light of the legal rules that were clearly established at the

time [that the action] was taken.” Veney v. Hogan, 70 F.3d 917, 920 (6th Cir. 1995) (quoting

10
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 11 of 21 PAGEID #: 11


Anderson v. Creighton, 483 U.S. 635, 639 (1987)). The determination of whether an official is

entitled to qualified immunity is a question of law for the district court. O’Brien v. City of Grand

Rapids, 23 F.3d 990 (6th Cir. 1994) (citing Poe v. Haydon, 853 F.2d 418 (1989)).

         47.    Accordingly, the Plaintiffs must assert not just infringement of constitutional or

statutory right, but that the Defendants would have reasonably understood that their conduct

violated these rights. Wilson v. City of Shaker Heights, 2017 WL 5125528 (N.D. Ohio Nov. 2,

2017), aff'd, 741 F. App'x 312 (6th Cir. 2018) citing Veney at 921. This case involves the most

fundamental rights of American citizenship—the right to access public education. Any law

enforcement or education professional, indeed any functioning adult, would understand that the

conduct detailed herein violated the plaintiffs’ constitutional rights.

                                   FIRST CAUSE OF ACTION
         42 U.S.C. §1983 liability for the unreasonable warrantless search of John Doe.

          48.   The Fourth Amendment of the United States Constitution provides: "The right of

the people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched." U.S.

CONST. amend. IV.

          49.   The Fourth Amendment, applied to the states via the Fourteenth Amendment,

protects individuals against unreasonable searches and seizures by government officials. All

warrantless searches are presumptively unreasonable. Reynolds v. City of Anchorage, 225

F.Supp.2d 754 (W.D. Ky. 2002); Daughenbaugh v. City of Tiffin, 150 F.3d 594, 603 (6th

Cir.1998).

          50.   The Supreme Court has identified exceptions to the warrant requirement. Those

include: searches incident to a valid arrest, seizure of items in plain view, exigent circumstances,

consent searches, vehicle searches, container searches, inventory searches, border searches,
11
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 12 of 21 PAGEID #: 12


searches at sea, administrative searches, and searches in which the special needs of law

enforcement make the probable cause and warrant requirements impracticable." U.S. v. Haddix,

239 F.3d 766, 767 n. 2 (6th Cir.2001).

          51.   The Fourth Amendment's prohibition on unreasonable searches and seizures

applies to searches conducted by school officials. U.S.C.A. Const.Amend. 4. New Jersey v.

T.L.O., 469 U.S. 325, 105 S. Ct. 733, 83 L. Ed. 2d 720 (1985).

          52.   In determining whether students possess marijuana, Northmont City Schools

personnel undertake an unreliable, invasive, troubling process whereby a school employee

isolates a child and intimately smells hair, clothing, and skin. Such searches do not further a

compelling government interest, are not supported by individualized suspicion, and are too

intrusive to be considered reasonable.

          53.   The Supreme Court of Ohio sets forth the framework for evaluating student

searches in State v. Polk, 150 St.3d 29, 2017-Ohio-2735. The Court found that the school policy

of searching unattended book bags was limited to furthering the compelling government interest

of protecting against attacks like those at Columbine, Sandy Hook, and Virginia Tech. The

governmental interest of keeping students from marijuana exposure is less compelling than the

interest in avoiding mass murder.

          54.   A search must ordinarily be based on individualized suspicion of wrongdoing.

Polk citing Chandler v. Miller, 520 U.S. 315, 313, 117 S. Ct. 1295, 137 L.Ed.2d 513 (1997). The

search of John Doe was based upon a group of boys reportedly smelling like marijuana.

Northmont’s search of John Doe and others whose presence in a group gives rise to suspicion is

therefore improper.

          55.   Moreover, such searches, in which children are isolated, their cell phones taken

away, compelled to remove their shoes, and their bodies are touched and intimately searched by

school personnel, are not reasonable given the intrusiveness of their nature. Even when
12
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 13 of 21 PAGEID #: 13


individual suspicion is lacking, “in limited circumstances, where the privacy interest implicated

by the search are minimal and where an important governmental interest furthered by the

intrusion would be placed in jeopardy by a requirement of individualized suspicion, a search may

be reasonable despite the absence of such suspicion.” (Id. Quoting Skinner v. Ry. Labor

Executives Assn., 489 U.S. 602, 619, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989). The privacy

implication in the search upheld under Polk (the search of a book back left of an empty school

bus) is dramatically less invasive than the Northmont search protocol detailed above.

                                 SECOND CAUSE OF ACTION
         42 U.S.C. §1983 liability for violation by Linda Blum and Michael Barrow of Jane

Doe’s right to due process under the law.

           56.    Without the knowledge or consent of the Dwain Stanford or Sharon Stanford,

Northmont School Board member Linda Blum provided to Dr. Michael Barrow the doctor’s note

excusing Jane Doe from changing for gym class.

            57.     Co-Defendant Barrow penned a two-page opinion wherein he asserted,

incorrectly, that the note was fake. He also claimed that a full review of Jane Doe’s medical

record was required before he could render a medical opinion about accommodating the request

that she be excused from changing for gym.

           58.    To establish a procedural due process violation, a plaintiff must establish a

constitutionally protected property or liberty interest and show that the state deprived the plaintiff

of such interest without appropriate procedures. U.S. Const. Amend. 14, § 1. Doe v. Ohio State

Univ., 239 F. Supp. 3d 1048 (S.D. Ohio 2017), on reconsideration in part, 323 F. Supp. 3d 962

(S.D. Ohio 2018).

           59.    Ohio, having chosen to extend right of education, could not withdraw that right

on grounds of misconduct absent fundamentally fair procedures to determine whether the

13
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 14 of 21 PAGEID #: 14


misconduct has occurred. U.S.C.A.Const. Amend. 14; R.C. Ohio §§ 3313.48, 3313.64, 3321.04;

Goss v. Lopez, 419 U.S. 565, 95 S. Ct. 729, 42 L. Ed. 2d 725 (1975).

           60. No articulable process was furthered by Co-Defendant Barrow’s speculation about

the authenticity of the doctor’s note. He did not apply any scientific or medical principles, only

speculated, wrongly, that Sharon Stanford forged the note allowing Jane Doe to dress comfortably

for gym. There is no policy or rule recognizing Dr. Barrow as an expert on the authenticity of

doctor’s notes.

           61. As a result of this conduct, Jane Doe received a low grade in gym class. She also

withdrew from Northmont and suffered significant mental and physical distress. Co-Defendants

Barron and Blum deprived Jane Doe of her right to a public education without due process.

                                    THIRD CAUSE OF ACTION

         42 U.S.C. §1983 liability for Defendants Northmont and Kaltenbach deprivation of

John Doe’s right to due process under the law.

         62.      Vice Principal James Chad Kaltenbach suspended John Doe for possessing

marijuana. This conclusion was based on Vice Principal Kaltenbach’s stated belief that John

Doe’s left hand smelled like marijuana.

         63.      Excluding John Doe from the learning environment for eleven days (longer, if

Superintendent Tony Thomas had his way) was not reasonably related to any legitimate objective.

John Doe was not suspended for smelling like marijuana, he was suspended for possessing it. No

evidence or facts suggest that Vice Principal Kaltenbach has a unique or preternatural ability to

detect tiny quantities of marijuana.

         64.      Vice Principal Kaltenbach’s curious declaration that “we’ve been taught to smell

hands” cannot suffice as a reasonably or consistently applied procedure. Indeed, upon

information and belief, Vice Principal Kaltenbach tends to only detect invisible marijuana on

minority schoolchildren.
14
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 15 of 21 PAGEID #: 15


                                FOURTH CAUSE OF ACTION

         42 U.S.C. §1983 liability deprivation by the Co-Defendants of John Doe and Jane

Doe’s rights to equal protection under the law.

         65.   The Fourteenth Amendment to the United States Constitution provides that no

state shall “deny to any person within its jurisdiction the equal protection of the laws.” When a

state has undertaken to provide public education, it must do so on equal terms. Brown v. The

Board of Education of Topeka, Kansas, 347 U.S. 483 (1954).

         66.   The Defendants’ mistreatment of the Plaintiffs deprived them of their right to

access public education on equal terms. Upon information and belief, Kaltenbach levels

disproportionately harsh punishments to minority students at Northmont.

         67.   But his fixation with the Stanfords is without question. Evidence and testimony

will show that Vice Principal Kaltenbach’s behavior toward the Stanfords was baselessly

punitive. By using his power to harass them, he also interfered the right of John and Jane Doe to

access education on the same terms as their white counterparts.

                                   FIFTH CAUSE OF ACTION

         68.   Title VI of the Civil Rights Act of 1964, as amended, provides that “[n]o person in

the United States shall, on the ground of race...be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance.” 42 U.S.C. § 2000d. Private individuals may sue to enforce Section 601 of

Title VI prohibiting discrimination in covered programs and activities and obtain both injunctive

relief and damages. Civil Rights Act of 1964, § 601, 42 U.S.C.A. § 2000d. Alexander v.

Sandoval, 532 U.S. 275, 121 S.Ct. 1511, 149 L.Ed.2d 517 (2001).

         69.   Public education entities are subject to this mandate. Zeno v. Pine Plains Cent.

Sch. Dist., 702 F.3d 655, 664 (2d Cir.2012) (citing 34 C.F.R. § 100.13(i) (2000)) (defining

15
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 16 of 21 PAGEID #: 16


“recipient” to include any public “agency, institution, or organization, or other entity...in any

State, to whom Federal financial assistance is extended.”). A “program or activity” under Title VI

includes “a local educational agency..., system of vocational education, or other school system.”

42 U.S.C. § 2000d–4a(2)(B). Brooks v. Skinner, 139 F.Supp.3d 869, 881 (S.D.Ohio 2015).

         70.     In determining whether alleged harassment was so severe, pervasive, and

objectively offensive that it could be said to have deprived plaintiffs of access to educational

opportunities in violation of Title VI, courts look to the nature, frequency, and duration of the

harassment, as well as its effect on the victim. Civil Rights Act of 1964 § 601, 42 U.S.C.A. §

2000d. Estate of Olsen v. Fairfield City School Dist. Bd. of Education, 341 F.Supp.3d 793

(S.D.Ohio 2018).

         71.     This complaint alleges false criminal charges against children, superintendent

endorsement of curriculum known as “slavery day”, and other troubling behavior. Evidence will

show that Northmont and its co-defendants discriminated against John and Jane Doe on the basis

of their race.

                                   SIXTH CAUSE OF ACTION

         Defendant Northmont negligently failed to discover Vice Principal Kaltenbach’s

criminal history and charges.

         72.     While investigating this matter, Plaintiffs’ counsel became aware that Vice

Principal Kaltenbach is known at Northmont by his middle name, Chad.

         73.     Vice Principal Kaltenbach’s first name is James. By searching websites available

to the public, counsel learned that Vice Principal Kaltenbach, as James Kaltenbach, had been

criminally charged and convicted for telecommunication harassment. His most recent charges

stemmed from the alleged Summer 2019 stalking and harassment of his former fiancée.

         74.     On December 5, 2019, Vice Principal Kaltenbach pleaded guilty to disorderly

conduct.
16
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 17 of 21 PAGEID #: 17


         75.    Vice Principal Kaltenbach had an affirmative duty to disclose his full criminal

history to his employer and the Ohio Department of Education (ODE).

         76.    Vice Principal Kaltenbach did not report his criminal history or pending charges to

Northmont or the ODE.

         77.    The Licensure Code of Professional Conduct for Ohio Educators (LCPOE)

requires reporting of “conduct that substantially impairs an educator’s ability to function

professionally in his or her position or any conduct that is detrimental to the health, safety and

welfare of students.” Ohio Administrative Code Chapter 3301-73-21 details conduct unbecoming

the teaching profession. Such conduct includes making a false or misleading statement, crimes or

misconduct including the school community, and other crimes.

         78.    Northmont could have discovered Vice Principal Kaltenbach’s crimes and his

failure to disclose them if the district had performed even a basic Google search. By failing to

discover Kaltenbach’s alias and crimes, Northmont deviated from a duty of care owed to the

Plaintiffs.

         79.    Had Northmont learned and acted upon Kaltenbach’s deception, the Stanford

children would have been spared unfair surveillance and harsh punishment administered by

Kaltenbach.

                                SEVENTH CAUSE OF ACTION

         Defendants have unlawfully interfered with Sharon Stanford’s right to familial love,

support, and consort.

         80.    A wife has a cause of action for damages for loss of consortium against a person

who, either intentionally or negligently, injures her husband and thereby deprives her of the love,

care and companionship of her husband; consortium consists of society, services, sexual relations,



17
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 18 of 21 PAGEID #: 18


and conjugal affection, which includes companionship, comfort, love and solace. Karimian-

Dominique v. Good Samaritan Hosp., 2019-Ohio-2750.

         81.   To protect their school age children from Northmont’s misconduct, Dwain

Stanford leased an apartment in a neighboring school district. The family has incurred significant

and recurring costs to establish that household. Additionally, Sharon Stanford is deprived

throughout the week of her husband’s companionship.

                                 EIGHTH CAUSE OF ACTION

         Defendants Northmont and the City of Clayton, Ohio are vicariously liable for the

wrongful acts of employee co-defendants.

         82.    For an employer to be liable under the doctrine of respondeat superior, the tort of

the employee must be committed within the scope of employment. Auer v. Paliath, 2014-Ohio-

3632, 140 Ohio St. 3d 276, 17 N.E.3d 561.

         83.   The wrongful acts of individual Defendants complained of herein occurred within

the scope of their employment by Northmont City Schools. Most of these events happened at

Northmont school buildings.

         84.   The misconduct described in this Complaint occurred pursuant to the authority

granted by Northmont to each Co-Defendant.

                                 NINTH CAUSE OF ACTION

         Michael Barrow negligently performed the duties of Medical Consultant when he

wrongly asserted that Jane Doe’s doctor’s note was false and that a full review of her

medical record was necessary.

         85.   To establish actionable negligence, one must show in addition to the existence of a

duty, a breach of that duty and injury resulting proximately therefrom. Flagstar Bank, F.S.B. v.

Airline Union's Mortg. Co. 2011-Ohio-1961, 128 Ohio St. 3d 529, 947 N.E.2d 672.


18
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 19 of 21 PAGEID #: 19


         86.   Under Ohio law, “malpractice” occurs when a member of the medical profession

or attorney fails to: (1) treat a case professionally; (2) fulfill a duty implied into the employment

law; or (3) exercise the degree of skill or care exercised by members of the same profession

practicing in the same locality. Nat'l Union Fire Ins. Co. of Pittsburgh, PA v. Wuerth, 540 F.

Supp. 2d 900 (S.D. Ohio 2007), 349 F. App'x 983 (6th Cir. 2009).

         87.   Dr. Barrow’s letter, addressed to Vice Principal Kaltenbach, was wholly beyond

the constraints of his duties as medical consultant. Nothing about Dr. Barrow’s medical training

and expertise renders him an expert in determining the authenticity of a doctor’s note. Indeed, Dr.

Barrow was wrong about the legitimacy of the note.

                                  TENTH CAUSE OF ACTION
         Defendants Northmont and City of Clayton negligently supervised their respective

employees, resulting in the Plaintiffs’ damages.

         88.   Ohio recognizes a claim for negligent supervision. Lutz v. Chitwood, 337 B.R. 160

(S.D. Ohio 2005). Elements of a negligent supervision claim under Ohio law are the same as

those of a negligent hiring or retention claim: (1) the existence of an employment relationship, (2)

employee's incompetence, (3) employer's actual or constructive knowledge of such incompetence,

(4) employer's act or omission causing plaintiff's injuries, and (5) employer's negligence in hiring

or retaining employee as the proximate cause of plaintiff's injuries. Id

         89.   Northmont City Schools was aware of its employees’ behavior long before Dwain

Stanford complained to Superintendent Tony Thomas about slavery day. The school district

negligently failed to respond to the first complaints about Vice Principal Kaltenbach’s behavior

and failed to intervene as his aggression escalated.

         90.   Similarly, the City of Clayton failed to appropriately respond to the Stanfords’

complaints about police officer interactions with their children. Officer Monnin was not

19
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 20 of 21 PAGEID #: 20


sanctioned for bringing the meritless charges against John Doe. Members of the police

department are thought to create and maintain files on children. If true, this practice is an

alarming indication of the force’s values and methods.

                                ELEVENTH CAUSE OF ACTION

                                Malicious prosecution of John Doe

         91.    A malicious-prosecution claim has four elements: (1) that a criminal prosecution

was initiated against the plaintiff and that the defendant made, influenced, or participated in the

decision to prosecute; (2) that there was a lack of probable cause for the criminal prosecution; (3)

that, as a consequence of a legal proceeding, the plaintiff suffered a deprivation of liberty apart

from the initial seizure; and (4) that the criminal proceeding must have been resolved in the

plaintiff's favor. U.S. Const. Amend. 4; 42 U.S.C. § 1983.

         92.    All elements of a malicious prosecution claim are satisfied in this case. A criminal

prosecution was initiated against John Doe by Officer Monnin. The charges against him were

fabricated, and therefore lacked probable cause. John Doe and the Stanfords were hailed into a

court, an obvious deprivation of liberty. And finally, the charges were resolved in John Doe’s

favor.

         WHEREFORE, Plaintiffs respectfully request that this Court:

         (a) Enter an order enjoining the defendant from continuing its bogus and unfairly applied

“smell test” to determine whether students possess marijuana; and

         (b) Award special and general compensatory damages Plaintiffs to recompense for injuries

caused by the Defendants; and

         (c) Award Plaintiffs such additional relief as justice may require, together with costs and

punitive damages in this action.


20
     Case: 3:19-cv-00399-MJN Doc #: 1 Filed: 12/23/19 Page: 21 of 21 PAGEID #: 21


         Respectfully submitted,



         Christine Baker, Attorney for the Plaintiffs
         2312 Far Hills Ave, Box 390
         Dayton, Ohio 45419
         Tel: (937) 212-9013
         Fax: (937) 314-6093
         christinebakerlaw@outlook.com



                                      CERTIFICATE OF SERVICE

                I certify that on December 23, 2019, this civil complaint, jury demand, and request

for damages was filed with the United States District Court for the Southern District of Ohio,

Western Division at Dayton, via the Court’s Electronic Case Filing System.

         Respectfully submitted,



         Christine Baker, Attorney for the Plaintiffs
         2312 Far Hills Ave, Box 390
         Dayton, Ohio 45419
         Tel: (937) 212-9013
         Fax: (937) 314-6093
         christinebakerlaw@outlook.com




21
